OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, the award of the master arbitrator vacated and the award of the arbitration panel reinstated.
A review of the master arbitrator’s determination indicates that, in modifying the arbitration panel’s award, he engaged in extensive factual review and reached his conclusion based upon an impermissible weighing of the evidence (Matter of Petrofsky [Allstate Ins. Co.], 54 NY2d 207; Matter of Smith [Firemen’s Ins. Co.], 55 NY2d 224). There was evidence before the arbitration panel to support its finding that the injured party’s condition was congenital and was not aggravated by the accident. Moreover, there is no indication that the panel disregarded any of the evidence before it. Accordingly, its award cannot be viewed as irrational or unsupported by the evidence in the record.
Chief Judge Cooke and Judges Jasen, Jones, Wacht-ler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, with costs, award of the master arbitrator vacated and award of the arbitration panel reinstated in a memorandum.